INVESTOR MEETING 2011 Santa Clara, California May 17, 2011 Exhibit 99.1 INVESTOR MEETING 2011 Financial Update Stacy Smith Senior Vice President Chief Financial Officer INVESTOR MEETING 2011 3 Key Messages •Design capability and manufacturing advantage enabling leadership products, resulting in record financial results •Significant and growing businesses across the compute continuum •Benefitting from the explosion of devices computing and connecting to the internet and the growth of emerging markets •Using record levels of free cash flow to invest in our business and generate returns for our shareholders INVESTOR MEETING 2011 4 Financial Performance Segments of our Business Return of Cash to Shareholders INVESTOR MEETING 2011 5 We are growing 2008-2011: 35% CAGR Source:Intel and ThomsonOne *2009 earnings per share excludes EC fine and AMD settlement of $2.6B. See Non-GAAP recon in Appendix A ** Not an Intel forecast :2011 Consensus EPS of $2.28 and Revenue of $53.2B from ThomsonOne as of5/11/11 2008-2011: 12% CAGR Billion INVESTOR MEETING 2011 6 Revenue vs. Benchmarks 2000-2011* Source: Intel , FactSet and ThomsonOne * Not an Intel forecast :Consensus2011 revenue forecast of $53.2B from ThomsonOne as of 5/11/11 **Benchmark for the Dow 30 and S&P 100 measured on medianrevenue CAGRs pulled from FactSet as of 5/11/11 INVESTOR MEETING 2011 7 Intel Gross Margin Model Forecast 63% in 2011 represents the midpoint of the 2011 full year outlook range Forecast range is based on current expectations and is subject to change without notice Source: Intel 55%-65% Gross Margin Range INVESTOR MEETING 2011 8 Spending* % of Revenue * MG&A + R&D spending.2000 through 2005 adjusted to include stock based compensation expense. See Non-GAAP recon in Appendix B. ** Not an Intel forecast. Consensus Revenue of $53.2B from 5/11/11 and $15.7B for R&D + MG&A (the midpoint of Intel Outlook) Source: Intel Forecast INVESTOR MEETING 2011 9 EPS vs. Benchmarks 2000-2011* Source: Intel , FactSet and ThomsonOne * Not an Intel forecast :Consensus2011 Earnings per share forecast of $2.28 from ThomsonOne as of 5/11/11 **Benchmark for the Dow 30 and S&P 100 measured on medianCAGRs pulled from FactSet as of 5/11/11 INVESTOR MEETING 2011 10 ROIC Progress Report ROIC includes cash and goodwill. 2000-2005 excludes stock-based compensation. See Appendix B for Intel ROIC reconciliation to GAAP. * 2011 Annualized figure of ROIC is Q1 2011 ROIC multiplied by four S&P 500 contains 497 companies; Excludes: Allegheny Energy Inc & McAfee Inc due to acquisitions Motorola Inc due to split Source: Intel Long-term Goal to Rank Among Top ROIC Performers Forecast Intel Top 20% S&P 500 INVESTOR MEETING 2011 11 Financial Performance Segments of our Business Return of Cash to Shareholders INVESTOR MEETING 2011 12 Data Center Group Strong Businesses Across the Continuum PC Client Group Intel Arch. Other 2010 Rev/OM $8.7B/$4.4B 2010 Rev/OM $3.1B/$0.3B 2010 Rev/OM $30.3B/$13.0B Software and Services Group 2011* Rev/OM $1.9B/($0.1B) *Forecastis based on current expectations and is subject to change without notice Source: Intel INVESTOR MEETING 2011 13 Strong Businesses Across the Continuum 2010 Rev/OM $3.1B/$0.3B 2010 Rev/OM $30.3B/$13.0B Software and Services Group 2011* Rev/OM $1.9B/($0.1B) *Forecastis based on current expectations and is subject to change without notice Source: Intel Data Center Group PC Client Group Intel Arch. Other INVESTOR MEETING 2011 14 Data Center Group 2008 vs. 2010 32% 50% Source: Intel 2008-2010: 43% CAGR 2008-2010: Billion Billion INVESTOR MEETING 2011 15 Mission Critical Infrastructure Small Scale Workstation Cloud Network Storage Traditional Server Forecastis based on current expectations and is subject to change without notice Source: Intel Data Center Group Processor Growth Forecast* INVESTOR MEETING 2011 16 Data Center Group Looking Forward Benefitting from four trends 1.Build-out of the cloud 2.Expanding into networking and communications infrastructure, and storage 3.Voracious demand for high-performance computing 4.Technology leadership high ROI for enterprise upgrades $8.7B of revenue and $4.4B of operating profit in 2010 Expect 15% revenue growth CAGR through 2013 with operating margins at ~50% Forward looking statements specified are preliminary based on current expectations, and are subject to change without notice Source: Intel INVESTOR MEETING 2011 17 Strong Businesses Across the Continuum PC Client Group Intel Arch. Other 2010 Rev/OM $3.1B/$0.3B 2010 Rev/OM $30.3B/$13.0B Software and Services Group 2011* Rev/OM $1.9B/($0.1B) *Forecastis based on current expectations and is subject to change without notice Source: Intel INVESTOR MEETING 2011 18 Other Intel Architecture Group 2008 vs. 2010 2008-2010: 16% CAGR Million Billion Source: Intel INVESTOR MEETING 2011 19 Embedded iA Business Momentum and Market Opportunity 11% 8% 8% 19% 13% 8% 52% CAGRs Source: IDC and Intel Forecast Forecast Billion 2010-2013: 11% CAGR INVESTOR MEETING 2011 20 Other Intel Architecture Group Looking Forward Embedded Intel architecture • 2010 Revenue of $1.5B and operating profit of ~$450M •Expect revenues to grow at a 25% CAGR through 2013 and operating margin to be greater than $1B in 2013 Making significant investments in SOC, tablet, and smartphone R&D We expect market segment share gains and growing businesses in tablets, smartphones (application and baseband processors), and connected CE devices Forward looking statements specified are preliminary based on current expectations, and are subject to change without notice Source: Intel INVESTOR MEETING 2011 21 Strong Businesses Across the Continuum PC Client Group Intel Arch. Other 2010 Rev/OM $3.1B/$0.3B 2010 Rev/OM $30.3B/$13.0B Software and Services Group 2011* Rev/OM $1.9B/($0.1B) *Forecastis based on current expectations and is subject to change without notice Source: Intel INVESTOR MEETING 2011 22 PC Client Group 2008 vs. 2010 43% 2008-2010: 17% CAGR Billion Billion Source: Intel INVESTOR MEETING 2011 23 Segmentation Drives ASP Benefit Source: Intel *Platform includes both CPU and chipset $ Up 6pts Core Mix % ’09 to ’10 0 INVESTOR MEETING 2011 24 Cost Declining Across Segments Platform Costs* Performance Mainstream Value Atom™ *Platform includes both CPU and Chipset components Forecastis based on current expectations and is subject to change without notice Source: Intel Forecast Forecast Forecast Forecast INVESTOR MEETING 2011 25 Market Drivers Looking Forward ~2 of every 3 PCs will be sold to emerging markets ~2 of every 3 PCs will be sold into the consumer segment ~2 of every 3 PCs sold will be notebooks Forward looking statements specified are preliminary based on current expectations, and are subject to change without notice Source: Intel long range forecast through 2015 INVESTOR MEETING 2011 26 Blue shading notes SPP < 8 weeks of income Income measured as mean income Blue shading notes SPP < 8 weeks of income Income measured as mean income Emerging Market Affordability Falling Prices, Rising Incomes Sources: WOI to buy NB PC-Intel Population by GEO- EconomistIntelligence Unit (EIU) INVESTOR MEETING 2011 27 Penetration Accelerates at 4-8 WOI to Buy a PC Weeks of Income to Purchase a Notebook Sources: WOI to buy NB PC-Intel Installed PCs - IDC PC Tracker Population by GEO- EconomistIntelligence Unit (EIU) INVESTOR MEETING 2011 28 Penetration Accelerates at 4-8 WOI to Buy a PC Weeks of Income to Purchase a Notebook Sources: WOI to buy NB PC-Intel Installed PCs - IDC PC Tracker Population by GEO- EconomistIntelligence Unit (EIU) INVESTOR MEETING 2011 29 Penetration Accelerates at 4-8 WOI to Buy a PC Weeks of Income to Purchase a Notebook Sources: WOI to buy NB PC-Intel Installed PCs - IDC PC Tracker Population by GEO- EconomistIntelligence Unit (EIU) INVESTOR MEETING 2011 30 Penetration Accelerates at 4-8 WOI to Buy a PC Weeks of Income to Purchase a Notebook Sources: WOI to buy NB PC-Intel Installed PCs - IDC PC Tracker Population by GEO- EconomistIntelligence Unit (EIU) INVESTOR MEETING 2011 31 Penetration Accelerates at 4-8 WOI to Buy a PC Weeks of Income to Purchase a Notebook Emerging Markets 2010 Sources: WOI to buy NB PC-Intel Installed PCs - IDC PC Tracker Population by GEO- EconomistIntelligence Unit (EIU) INVESTOR MEETING 2011 32 Penetration Accelerates at 4-8 WOI to Buy a PC Weeks of Income to Purchase a Notebook Emerging Markets 2015 Sources: WOI to buy NB PC-Intel Installed PCs - IDC PC Tracker Population by GEO- EconomistIntelligence Unit (EIU) META India Brazil China E. Europe INVESTOR MEETING 2011 33 You will see a rapid increase in PC penetration rates in China, Latin America and Eastern Europe. Sources: Population - EconomistIntelligence Unit (EIU) Forward looking statements specified are preliminary based on current expectations, and are subject to change without notice INVESTOR MEETING 2011 34 You will see a rapid increase in PC penetration rates in China, Latin America and Eastern Europe. Population: 2.5 billion people. Sources: Population - EconomistIntelligence Unit (EIU) Forward looking statements specified are preliminary based on current expectations, and are subject to change without notice INVESTOR MEETING 2011 35 PC TAM Growth Over the last decade the PC TAM in emerging markets grew at a 17% CAGR, and mature markets grew at a 5% CAGR Those growth rates equate to ~11% TAM CAGR from 2010 to 2013 Acceleration of the emerging market CAGR by 5 points drives PC TAM CAGR of 14% from 2010 to 2013 Source: Intel INVESTOR MEETING 2011 36 Hold on there, Tex! Won’t they all buy tablets? INVESTOR MEETING 2011 37 Bear Case 100 million tablets in 2013 @ 33% cannibalization TAM CAGR 11% with cannibalization Source: Intel Caveat: We don’t believe this case INVESTOR MEETING 2011 38 PC Client Group Looking Forward Emerging Markets, Consumers, Notebooks will drive solid revenue growth for several years Technology leadership, cost improvements, and segmentation expected to maintain the operating margin % through 2012 Forward looking statements specified are preliminary based on current expectations, and are subject to change without notice Source: Intel INVESTOR MEETING 2011 39 Intel Gross Margin Model Forecast 63% in 2011 represents the midpoint of the 2011 full year outlook range Forecast range is based on current expectations and is subject to change without notice Source: Intel 55%-65% Gross Margin Range INVESTOR MEETING 2011 40 Strong Businesses Across the Continuum PC Client Group Intel Arch. Other 2010 Rev/OM $3.1B/$0.3B 2010 Rev/OM $30.3B/$13.0B Software and Services Group 2011* Rev/OM $1.9B/($0.1B) *Forecastis based on current expectations and is subject to change without notice Source: Intel INVESTOR MEETING 2011 41 •Rapidly growing software capabilities •$300M of revenue in 2010 expected to grow to over $3B in 2013 –McAfee slightly accretive on a non-GAAP basis in 2011, on a GAAP basis in 2012 •Operating margin improves from ~($200M) in 2010 to ~$700M in 2013 •Upside opportunity as we embed additional security features into hardware and software Forecastis based on current expectations and is subject to change without notice Source: Intel INVESTOR MEETING 2011 42 NAND Solutions Group* Cost/GB Q4 07 Q4 08 Q4 09 Q4 10 $0 Sources: Operating Profit $ and Compute % - Intel Cost/GB - iSuppli - Flash Q1 2011 Market Tracker Forecastis based on current expectations and is subject to change without notice *NAND solutions group is the same as Non-Volatile Memory Solutions Group and is part of the “All Other” segment Forecast INVESTOR MEETING 2011 43 Financial Performance Segments of our Business Return of Cash to Shareholders INVESTOR MEETING 2011 44 Strong Cash Generation Cash from Operations $Billion Sources: 2001-2010 Cash from Operation - Intel *Not an Intel forecast - Consensus cash flow from ThomsonOne as of 5/11/11 INVESTOR MEETING 2011 45 Strong Cash Generation $Billion Sources: 2001-2010 Cash from Operation - Intel *Not an Intel forecast - Consensus cash flow from ThomsonOne as of 5/11/11 INVESTOR MEETING 2011 46 Uses of Cash Capital Spending, Acquisitions, Dividends, and Share Repurchases Source: Intel *2010 includes the $8.1B of acquisitions for McAfee and Infineon announced in 2010 but closed in Q1 2011 Capital Allocation Philosophy: •Invest in our business •Generate returns for shareholders via an increasing dividend •Use share purchases as an additional way to return cash to shareholders (Net of Cash) INVESTOR MEETING 2011 47 Steadily Increasing Dividend •16% increase announced last week brings dividend up to $.84 annualized •Target allocation for the dividend is ~40% of free cash flow •Plan to increase dividend roughly in line with EPS growth rate •Dividend Yield 3.3%*^ *2011 Annualized figure for dividend is not anIntel forecast but represents the Q1 payment, plus the Q2 declaration, plus the May 11th announced Q3 dividend , and assuming the fourth quarter is equal to the third quarter ^ represents $23.49 Intel stock price close on 5/4/2011 Source: Intel 2003-2011: 33% CAGR INVESTOR MEETING 2011 48 Share Repurchases We have bought back $5.5B from Q4’10 through Q1’11 Have reduced shares outstanding by 1.4B* shares since 2000, including ~250M shares since November of ‘10 *Repurchased under the common stock repurchase program, net of shares issued through employee equity incentive plans Source: Intel INVESTOR MEETING 2011 49 Strong cash generation Dividend $ now targeting ~40% of FCF $5.5 B share repurchases from Q4’10 to Q1’11 Source: Intel INVESTOR MEETING 2011 50 Preview of the Rest of the Day •Explosion of devices that compute and connect to the internet driving data center growth •Another historic change to the PC roadmap •Low power and SOC capability •Software is a competitive advantage •Combination of software and hardware capabilities enable new levels of security •Process technology continues to differentiate Intel INVESTOR MEETING 2011 52 Risk Factors The above statements and any others in this document that refer to plans and expectations for the second quarter, the year and the future are forward-looking statements that involve a number of risks and uncertainties. Words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” “may,” “will,” “should,” and their variations identify forward- looking statements. Statements that refer to or are based on projections, uncertain events or assumptions also identify forward-looking statements. Many factors could affect Intel’s actual results, and variances from Intel’s current expectations regarding such factors could cause actual results to differ materially from those expressed in these forward-looking statements. Intel presently considers the following to be the important factors that could cause actual results to differ materially from the company’s expectations. Demand could be different from Intel's expectations due to factors including changes in business and economic conditions, including supply constraints and other disruptions affecting customers; customer acceptance of Intel’s and competitors’ products; changes in customer order patterns including order cancellations; and changes in the level of inventory at customers. Potential disruptions in the high technology supply chain resulting from the recent disaster in Japan could cause customer demand to be different from Intel’s expectations. Intel operates in intensely competitive industries that are characterized by a high percentage of costs that are fixed or difficult to reduce in the short term and product demand that is highly variable and difficult to forecast. Revenue and the gross margin percentage are affected by the timing of Intel product introductions and the demand for and market acceptance of Intel's products; actions taken by Intel's competitors, including product offerings and introductions, marketing programs and pricing pressures and Intel’s response to such actions; and Intel’s ability to respond quickly to technological developments and to incorporate new features into its products. The gross margin percentage could vary significantly from expectations based on capacity utilization; variations in inventory valuation, including variations related to the timing of qualifying products for sale; changes in revenue levels; product mix and pricing; the timing and execution of the manufacturing ramp and associated costs; start-up costs; excess or obsolete inventory; changes in unit costs; defects or disruptions in the supply of materials or resources; product manufacturing quality/yields; and impairments of long-lived assets, including manufacturing, assembly/test and intangible assets. Expenses, particularly certain marketing and compensation expenses, as well as restructuring and asset impairment charges, vary depending on the level of demand for Intel's products and the level of revenue and profits. The tax rate expectation is based on current tax law and current expected income. The tax rate may be affected by the jurisdictions in which profits are determined to be earned and taxed; changes in the estimates of credits, benefits and deductions; the resolution of issues arising from tax audits with various tax authorities, including payment of interest and penalties; and the ability to realize deferred tax assets. Gains or losses from equity securities and interest and other could vary from expectations depending on gains or losses on the sale, exchange, change in the fair value or impairments of debt and equity investments; interest rates; cash balances; and changes in fair value of derivative instruments. The majority of Intel’s non-marketable equity investment portfolio balance is concentrated in companies in the flash memory market segment, and declines in this market segment or changes in management’s plans with respect to Intel’s investments in this market segment could result in significant impairment charges, impacting restructuring charges as well as gains/losses on equity investments and interest and other. Intel's results could be affected by adverse economic, social, political and physical/infrastructure conditions in countries where Intel, its customers or its suppliers operate, including military conflict and other security risks, natural disasters, infrastructure disruptions, health concerns and fluctuations in currency exchange rates. Intel’s results could be affected by the timing of closing of acquisitions and divestitures. Intel's results could be affected by adverse effects associated with product defects and errata (deviations from published specifications), and by litigation or regulatory matters involving intellectual property, stockholder, consumer, antitrust and other issues, such as the litigation and regulatory matters described in Intel's SEC reports. An unfavorable ruling could include monetary damages or an injunction prohibiting us from manufacturing or selling one or more products, precluding particular business practices, impacting Intel’s ability to design its products, or requiring other remedies such as compulsory licensing of intellectual property.
